            Case 1:21-cv-00136-RP Document 1 Filed 02/08/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 STEPHEN WILLIAMS,                                    §
                                                      §
      Plaintiff,                                      §
                                                      §
 v.                                                   §    CIVIL ACTION NO. 1:21-cv-00136
                                                      §
 J.B. HUNT TRANSPORT, INC.; J.B. HUNT,                §    JURY TRIAL DEMANDED
 LLC; J.B. HUNT GAS & OIL DRILLING,                   §
 LLC; J.B. HUNT; AND KEVIN FAVANT,                    §
                                                      §
         Defendants.                                  §



        DEFENDANT J.B. HUNT TRANSPORT, INC.’S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § 1441, Defendant J.B. Hunt Transport, Inc. (“Defendant”) hereby

remove to this Court the state court action described in Paragraph 1 below. Pursuant to 28 U.S.C.

§ 1446(a), Defendants set forth the following “short and plain statement of the grounds for

removal.”

                                A.      THE REMOVED CASE

       1.      The removed case is a civil action filed with the 201st Judicial District Court, Travis

County, Texas, on or about December 30, 2020 styled Stephen Williams v. J.B. Hunt Transport,

Inc.; J.B. Hunt, LLC; J.B. Hunt Gas & Oil Drilling, LLC; J.B. Hunt; and Kevin Favant; Cause No.

D-1-GN-20-007782 (the "State Court Action"). According to the Plaintiff’s Petition, this case

arises from an alleged injury sustained by Plaintiff Stephen Williams on or about January 28, 2019

when involved in a motor vehicle accident at or near the intersection of East Ben White Road and

Todd Lane in Austin, Travis County, Texas.




DEFENDANT J.B. HUNT TRANSPORT, INC.’S NOTICE OF REMOVAL                                        PAGE 1
             Case 1:21-cv-00136-RP Document 1 Filed 02/08/21 Page 2 of 5




                      B.      DOCUMENTS FROM REMOVED ACTION

       2.        Pursuant to 28 U.S.C. 1446(a), Defendants attach the following documents to this

Notice of Removal as Exhibit “A”:

            i.   Index of matters being filed;

         ii.     A copy of the docket sheet in the state court action;

        iii.     All executed service of process;

        iv.      Pleadings asserting causes of action, e.g., petitions, counterclaims, cross actions,
                 third-party actions, interventions and all answers to such pleadings; and

            v.   A list of all counsel of record, including addresses, telephone numbers and parties
                 presented.

                                C.      REMOVAL PROCEDURE

       3.        Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State Court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the place where the action is pending. 28 U.S.C. § 1441. The Austin Division of the Western

District Court of Texas is the United States district and division embracing Travis County, Texas,

the county in which the State Court Action is pending.

       4.        Defendant J.B. Hunt Transport, Inc. was served with Plaintiff's Original Petition,

(“Petition”) on January 14, 2021 through registered agent. Therefore, this Notice of Removal is

filed within the time limits specified in 28 U.S.C. § 1446(b).

       5.        Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings

and orders in the State Court Action as of the date of this pleading are attached hereto and

incorporated herein for all purposes.




DEFENDANT J.B. HUNT TRANSPORT, INC.’S NOTICE OF REMOVAL                                       PAGE 2
                  Case 1:21-cv-00136-RP Document 1 Filed 02/08/21 Page 3 of 5




            6.        Defendant will promptly give all parties written notice of the filing of this Notice

of Removal and will promptly file a copy of this Notice of Removal with the Clerk of the 201st

District Court, Travis County Texas, where the action is currently pending.

                                         D.      VENUE IS PROPER

            7.        The United States District Court for the Western District of Texas – Austin Division

is the proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a) because

the 201st District Court, Travis County, Texas is located within the jurisdiction of the United States

District Court for the Western District of Texas, Austin Division.

                      E.        COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

            8.        This is a civil action that falls under the Court's original jurisdiction pursuant to 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship in

accordance with 28 U.S.C. §§ 1441 and 1446.

            9.        As admitted in his Petition, Plaintiff is an individual who resides in Belton, Texas." 1

            10.       Defendant J.B. Hunt Transport, Inc. is a foreign corporation organized and existing

under the laws of the State of Georgia and doing business in the State of Texas. Defendant J.B.

Hunt Transport, Inc.’s primary place of business is in Lowell, Arkansas. Pursuant to 28 U.S.C. §

1332(c)(1), Defendant J.B. Hunt Transport, Inc. is not a citizen of the State of Texas. Rather,

Defendant is a citizen of Arkansas and Georgia.

            11.       Defendant J.B. Hunt Gas & Oil Drilling, LLC and Defendant J.B. Hunt LLC are

foreign corporations organized and existing under the laws of the State of Arkansas. Defendants

J.B. Hunt Gas & Oil Drilling, LLC and Defendant J.B. Hunt LLC are not citizens of the State of

Texas. Rather Defendants are a citizen of Arkansas.



1
    Pl. Original Petition at ¶ II.

DEFENDANT J.B. HUNT TRANSPORT, INC.’S NOTICE OF REMOVAL                                                PAGE 3
                Case 1:21-cv-00136-RP Document 1 Filed 02/08/21 Page 4 of 5




          12.     Defendant Kevin Favant has not yet been served as of the time of the filing of this

Notice.

          13.     Thus, because the Plaintiff is a resident of the State of Texas and Defendants are

not, complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

         F.       THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

          14.     In his Petition, Plaintiff states the monetary relief sought is between $250,000.00

to $1,000,000.00, including damages, penalties, costs, expenses, and pre-judgment interest. In

addition, Plaintiff seeks to recover damages against the Defendants for: (a) past and future medical

expenses; (b) past and future pain and suffering; (c) past and future mental anguish; (d) past and

future physical impairments; and (e) past loss of earnings and future loss of earning capacity.

          15.     Therefore, based on all of the aforementioned facts, the State Court Action may be

removed to this Court by Defendant J.B. Hunt Transport, Inc. in accordance with the provisions

of 28 U.S.C. § 1441(a) because: (i) this action is a civil action pending within the jurisdiction of

the United States District Court for the Western District of Texas; (ii) this action is between citizens

of different states; and (iii) the amount in controversy exceeds $75,000, exclusive of interest and

costs.

                             G.      FILING OF REMOVAL PAPERS

          16.     Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice of the filing

of this Notice of Removal to all counsel of record and are filing a copy of this Notice with the

Clerk of the 201st District Court, Travis County, Texas, in which this action was originally

commenced.




DEFENDANT J.B. HUNT TRANSPORT, INC.’S NOTICE OF REMOVAL                                          PAGE 4
             Case 1:21-cv-00136-RP Document 1 Filed 02/08/21 Page 5 of 5




                                        CONCLUSION

       17.     Defendant J.B. Hunt Transport, Inc. hereby removes the above-captioned action

from the 201st District Court, Travis County Texas, and requests that further proceedings be

conducted in the United States District Court for the Western District of Texas, Austin Division,

as provided by law.

                                             Respectfully submitted,

                                             MAYER LLP
                                             750 N. Saint Paul St., Suite 700
                                             Dallas, Texas 75201
                                             T: 214.349-6900 / F: 214.379-6939

                                             By:       /s/ Zach T. Mayer
                                                   Zach T. Mayer
                                                   State Bar No. 24013118
                                                   zmayer@mayerllp.com
                                                   Aaron M. Speer
                                                   State Bar No. 24051365
                                                   aspeer@mayerllp.com
                                                   Van E. “Trey” Parham
                                                   State Bar No. 24103008
                                                   tparham@mayerllp.com

                                             ATTORNEYS FOR DEFENDANTS

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 8, 2021, the foregoing instrument was
electronically filed, as required by the United States District Court for the Western District of
Texas, using the Court’s CM/ECF filing system, which will provide notice and a copy of this
document, with attachments, to the following, who are indicated to be registered ECF filers in the
United States District Court for the Western District of Texas:

Via ECF
Donald L. Crook, Jr. dcrook@waynewright.com
Mitchell L. Ginsburg mginsburg@waynewright.com
Wayne Wright, L.L.P.
5707 Interstate Ten West
San Antonio, Texas 78201
                                                           /s/ Zach T. Mayer
                                                          Zach T. Mayer


DEFENDANT J.B. HUNT TRANSPORT, INC.’S NOTICE OF REMOVAL                                    PAGE 5
